DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on June 15th, 2021 has been entered. Claims 1, 14 and 20 have been amended. Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, 13-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovner et al. (US 8,059,658 B1) in view of Bhardwaj (US 20140244815 A1).

Rovner et al. disclose a method of forwarding table for routing layer 3 packets with the following features: regarding claim 1, regarding claim 1, a method comprising: determining, by a computing device, whether the utilization of a first table meets a threshold for utilization, wherein: the utilization is based on usage of memory allotted for storage of layer 3 addresses and layer 2 addresses in the first table, and the first table is configured to concurrently store layer 2 addresses and layer 3 addresses; when the utilization of the first table does not meet the threshold, storing, by the computing a method comprising: determining, by a computing device, whether the utilization of a first table meets a threshold for utilization, wherein: the utilization is based on usage of memory allotted for storage of layer 3 addresses and layer 2 addresses in the first table, and the first table is configured to concurrently store layer 2 addresses and layer 3 addresses (i.e. multimode packet forwarding device 400 (fig. 5) comprising of a LPM mode module 406A which includes LPM table 510 (first table) and Host table 512 (second table), the computing device checking to determine if space is available in the storage area in the LPM table 510 (first table), wherein the threshold can be interpreted as the point at which the no longer space available for storage, and if the threshold is met, layer-2 and layer-3 addresses are concurrently stored in the LPM table 510 (first table), col 6 ln 6-32),  when the utilization of the first table does not meet the threshold, storing, by the computing device, a layer 3 address associated with an incoming packet received by the computing device in the first table (i.e. if it is determined that the LPM table (first table) and when the utilization of the first table meets the threshold, storing, by the computing device, the layer 3 address associated with the incoming packet in a second table (i.e. when the storage space of the LPM table (first table) 510 meets the threshold, the layer-3 addresses are stored in the host table 512 (second table), step 1032, fig. 10A)), wherein: a first type of lookup is done by the computing device in the first table to determine next hop information for a received packet, and a second type of lookup is done by the computing device in the second table to determine the next hop information for a received packet (i.e. packet forwarding hardware 206 includes a forwarding engine 208, LPM table 210 (first table), and a host table 212 (second table), wherein   the packet forwarding engine 208 performs lookups in host table 212 and LPM table 210 to route packets, the first type of lookup is performed in the LPM table (first table) 510by searching the subnet mask for each entry in the LPM table 510 applied to the destination IP address of the packet, wherein the entry with the longest prefix that matches the masked address in the received packet is used to extract next hop address information for the packet, and the second lookup is performed in the host table 512 (second table)to determine whether to forward a layer-3 address to next hop address)”).
Rovner et al. also disclose the following features: regarding claim 13, wherein when the utilization of the first table meets the threshold, continuing to store layer 2 addresses in the first table (Fig. 10A, flow diagrams illustrating the addition of routes to a forwarding table according to various embodiments, see teachings in [col 6 ln 20-25, 
Rovner et al. is short of expressly teaching “wherein: a first type of lookup is done by the computing device in the first table to determine next hop information for a received packet, and a second type of lookup is done by the computing device in the second table to determine the next hop information for a received packet”.
Bhardwaj discloses systems, devices, and methods for increasing the speed and number of communication paths with lookup engine with the following features: regarding claim 1, wherein: a first type of lookup is done by the computing device in the first table to determine next hop information for a received packet, and a second type of lookup is done by the computing device in the second table to determine the next hop information for a received packet (Fig. 2, a diagram illustrating a network system within a node, consistent with some embodiments, see teachings in [0026-0027] summarized as “wherein: a first type of lookup is done by the computing device in the first table to determine next hop information for a received packet, and a second type of lookup is done by the computing device in the second table to determine the next hop information for a received packet (i.e. network system 200 receiving information 204, packets are extracted from information 204 for L2 processing by L2 processing module 206 and may be used to perform switching and/or routing decisions subject to operational protocols, a destination address based lookup in L2 lookup engine 208 may be performed to identify the port on the present node from where the information would egress with appropriate manipulation of the headers for further propagation, addresses are stored in network system 200 for the purposes of the lookup, wherein the exact match table 210 may 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rovner et al. by using the features as taught by Bhardwaj in order to provide a more effective and efficient system that is capable of making a first type of lookup in the first table to determine next hop information for a received packet, and a second type of lookup is in the second table to determine the next hop information. The motivation of using these functions is that it is more cost effective and dynamic.
Bhardwaj also discloses the following features: regarding claim 2, wherein: Page 2 of 9Appl. No. 16/562,366Amdt. dated July 27, 2020the computing device  uses an exact match table address lookup in the first table to determine an exact match of the layer 3 address or the layer 2 address to determine the next hop information, and the computing device uses a longest prefix address lookup in the second table to determine a longest prefix that matches the layer 3 address to determine the next hop information (Fig. 2, a diagram illustrating a network system 
Regarding claim 14:
Rovner et al. disclose a method of forwarding table for routing layer 3 packets with the following features: regarding claim 14, a non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computing device, cause the computing device to be operable for: determining whether the utilization of a first table meets a threshold for utilization, wherein: the utilization is based on usage of memory allotted for storage of layer 3 addresses and layer 2 addresses in the first table, and the first table is configured to concurrently store layer 2 addresses and layer 3 addresses; when the utilization of the first table does not meet the threshold, storing a layer 3 address associated with an incoming packet received by the computing device in the first table; and when the utilization of the first table meets the threshold, storing the layer 3 address associated with the incoming packet in a second table, wherein: a first type of lookup is done by the a non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computing device, cause the computing device to be operable for (i.e. controlling updating of a layer 3 host table may be implemented in hardware, software, firmware, or any combination thereof.  In one exemplary implementation, the subject matter described herein may be implemented using a computer program product comprising computer executable instructions embodied in a computer readable medium, wherein the computer readable media suitable for implementing the subject matter described herein), determining whether the utilization of a first table meets a threshold for utilization, wherein: the utilization is based on usage of memory allotted for storage of layer 3 addresses and layer 2 addresses in the first table, and the first table is configured to concurrently store layer 2 addresses and layer 3 addresses (i.e. multimode packet forwarding device 400 (fig. 5) comprising of a LPM mode module 406A which includes LPM table 510 (first table) and Host table 512 (second table), the computing device checking to determine if space is available in the storage area in the LPM table 510 (first table), wherein the threshold can be interpreted as the point at which the no longer space available for storage, and if the threshold is met, layer-2 and layer-3 addresses are concurrently stored in the LPM table 510 (first when the utilization of the first table does not meet the threshold, storing a layer 3 address associated with an incoming packet received by the computing device in the first table (i.e. if it is determined that the LPM table (first table) does not meet the threshold, that is the storage of LPM table (first table) 510 has reached to the point at which no space is available for storage , expanding host space of LPM table (first table ) 510 for storage of host route (layer-3 address), step 1022, fig. 10A), and when the utilization of the first table meets the threshold, storing the layer 3 address associated with the incoming packet in a second table (i.e. when the storage space of the LPM table (first table) 510 meets the threshold, the layer-3 addresses are stored in the host table 512 (second table), step 1032, fig. 10A)), wherein: a first type of lookup is done by the computing device in the first table to determine next hop information for a received packet, and a second type of lookup is done by the computing device in the second table to determine the next hop information for a received packet (i.e. packet forwarding hardware 206 includes a forwarding engine 208, LPM table 210 (first table), and a host table 212 (second table), wherein   the packet forwarding engine 208 performs lookups in host table 212 and LPM table 210 to route packets, the first type of lookup is performed in the LPM table (first table) 510by searching the subnet mask for each entry in the LPM table 510 applied to the destination IP address of the packet, wherein the entry with the longest prefix that matches the masked address in the received packet is used to extract next hop address information for the packet, and the second lookup is performed in the host table 512 (second table)to determine whether to forward a layer-3 address to next hop address)”).
first type of lookup is done by the computing device in the first table to determine next hop information for a received packet, and a second type of lookup is done by the computing device in the second table to determine the next hop information for a received packet”.
Bhardwaj discloses systems, devices, and methods for increasing the speed and number of communication paths with lookup engine with the following features: regarding claim 14, wherein: a first type of lookup is done by the computing device in the first table to determine next hop information for a received packet, and a second type of lookup is done by the computing device in the second table to determine the next hop information for a received packet (Fig. 2, a diagram illustrating a network system within a node, consistent with some embodiments, see teachings in [0026-0027] summarized as “wherein: a first type of lookup is done by the computing device in the first table to determine next hop information for a received packet, and a second type of lookup is done by the computing device in the second table to determine the next hop information for a received packet (i.e. network system 200 receiving information 204, packets are extracted from information 204 for L2 processing by L2 processing module 206 and may be used to perform switching and/or routing decisions subject to operational protocols, a destination address based lookup in L2 lookup engine 208 may be performed to identify the port on the present node from where the information would egress with appropriate manipulation of the headers for further propagation, addresses are stored in network system 200 for the purposes of the lookup, wherein the exact match table 210 may storing layer 2 and layer 3 addresses and LPM match table 216 stores L3 addresses, L2 lookup engine 208 may perform a lookup in exact match 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rovner et al. by using the features as taught by Bhardwaj in order to provide a more effective and efficient system that is capable of making a first type of lookup in the first table to determine next hop information for a received packet, and a second type of lookup is in the second table to determine the next hop information. The motivation of using these functions is that it is more cost effective and dynamic.
Bhardwaj also discloses the following features: regarding claim 15, wherein: Page 5 of 9Appl. No. 16/562,366the computing device uses an exact match table address lookup to determine an exact match of the layer 3 address or the layer 2 address to determine the and the computing device uses a longest prefix address lookup to determine a longest prefix that matches the layer 3 address to determine the next hop information (Fig. 2, a diagram illustrating a network system within a node, consistent with some embodiments, see teachings in [0026-0028] summarized as “L2 lookup performed by L2 lookup engine 208 may perform a lookup in an exact match database 210 to determine a next hop information, 
Regarding claim 20:
Rovner et al. disclose a method of forwarding table for routing layer 3 packets with the following features: regarding claim 20, an apparatus comprising: one or more computer processors; and a computer-readable storage medium comprising instructions for controlling the one or more computer processors to be operable for: determining whether the utilization of a first table meets a threshold for utilization, wherein: the utilization is based on usage of memory allotted for storage of layer 3 addresses and layer 2 addresses in the first table, and the first table is configured to concurrently store layer 2 addresses and layer 3 addresses; when the utilization of the first table does not meet the threshold, storing a layer 3 address associated with an incoming packet received by the apparatus in the first table; and when the utilization of the first table meets the threshold, storing the layer 3 address associated with the incoming packet in a second table, wherein: -7-Application No.: 16/562,366PATENTa first type of lookup is done by the apparatus in the first table to determine next hop information for a received packet, and a second type of lookup is done by the apparatus in the second table to determine the next hop information for a received packet (Fig. 9, illustrates and LPM hardware table and a host hardware table an apparatus comprising: one or more computer processors; and a computer-readable storage medium comprising instructions for controlling the one or more computer processors to be operable for (i.e. controlling updating of a layer 3 host table may be implemented in hardware, software, firmware, or any combination thereof.  In one exemplary implementation, the subject matter described herein may be implemented using a computer program product comprising computer executable instructions embodied in a computer readable medium, wherein the computer readable media suitable for implementing the subject matter described herein), determining whether the utilization of a first table meets a threshold for utilization, wherein: the utilization is based on usage of memory allotted for storage of layer 3 addresses and layer 2 addresses in the first table, and the first table is configured to concurrently store layer 2 addresses and layer 3 addresses (i.e. multimode packet forwarding device 400 (fig. 5) comprising of a LPM mode module 406A which includes LPM table 510 (first table) and Host table 512 (second table), the computing device checking to determine if space is available in the storage area in the LPM table 510 (first table), wherein the threshold can be interpreted as the point at which the no longer space available for storage, and if the threshold is met, layer-2 and layer-3 addresses are concurrently stored in the LPM table 510 (first table), col 6 ln 6-32), when the utilization of the first table does not meet the threshold, storing a layer 3 address associated with an incoming packet received by the apparatus in the first table (i.e. if it is determined that the LPM table (first table) does not meet the threshold, that is the storage of LPM table and when the utilization of the first table meets the threshold, storing the layer 3 address associated with the incoming packet in a second table (i.e. when the storage space of the LPM table (first table) 510 meets the threshold, the layer-3 addresses are stored in the host table 512 (second table), step 1032, fig. 10A)), wherein: a first type of lookup is done by the apparatus in the first table to determine next hop information for a received packet, and a second type of lookup is done by the apparatus in the second table to determine the next hop information for a received packet (i.e. packet forwarding hardware 206 includes a forwarding engine 208, LPM table 210 (first table), and a host table 212 (second table), wherein   the packet forwarding engine 208 performs lookups in host table 212 and LPM table 210 to route packets, the first type of lookup is performed in the LPM table (first table) 510by searching the subnet mask for each entry in the LPM table 510 applied to the destination IP address of the packet, wherein the entry with the longest prefix that matches the masked address in the received packet is used to extract next hop address information for the packet, and the second lookup is performed in the host table 512 (second table)to determine whether to forward a layer-3 address to next hop address)”).
Rovner et al. is short of expressly teaching “wherein: a first type of lookup is done by the apparatus in the first table to determine next hop information for a received packet, and a second type of lookup is done by the apparatus in the second table to determine the next hop information for a received packet”.
wherein: a first type of lookup is done by the apparatus in the first table to determine next hop information for a received packet, and a second type of lookup is done by the apparatus in the second table to determine the next hop information for a received packet (i.e. network system 200 receiving information 204, packets are extracted from information 204 for L2 processing by L2 processing module 206 and may be used to perform switching and/or routing decisions subject to operational protocols, a destination address based lookup in L2 lookup engine 208 may be performed to identify the port on the present node from where the information would egress with appropriate manipulation of the headers for further propagation, addresses are stored in network system 200 for the purposes of the lookup, wherein the exact match table 210 may storing layer 2 and layer 3 addresses and LPM match table 216 stores L3 addresses, L2 lookup engine 208 may perform a lookup in exact match database 210 (first table) to determine if an exact match to a source MAC address or a destination MAC address is stored, and for the second lookup the received information 204 may be forwarded from L2 processing module 206 to L3 processing module 212 where a L3 lookup engine 214 in L3 processing module 212 may perform a lookup in exact match database 210, 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rovner et al. by using the features as taught by Bhardwaj in order to provide a more effective and efficient system that is capable of making a first type of lookup in the first table to determine next hop information for a received packet, and a second type of lookup is in the second table to determine the next hop information. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovner et al. (US 8,059,658 B1) in view of Bhardwaj (US 20140244815 A1) as applied to claim 1 above, and further in view of Westlund et al. (US 2014/0358886 A1).

Rovner et al. and Bhardwaj disclose the claimed limitations as described in paragraph 6 above. Rovner et al. and Bhardwaj do not expressly disclose the following features: regarding claim 11, further comprising: when the utilization of the first table meets the threshold, storing newly received layer 3 addresses in the second table; regarding claim 12, wherein when the utilization of the first table meets the threshold, stopping the storing of layer 3 addresses in the first table.

	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rovner et al. and Bhardwaj by using the features as taught by Westlund et al. in order to provide a more effective and efficient system that is capable of utilization of the first table meets the threshold, storing newly received layer 3 addresses in the first and the second table. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 9-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovner et al. (US 8,059,658 B1) in view of Bhardwaj (US 20140244815 A1) as applied to claims 1 and 14 above, and further in view of Labonte et al. (US 2016/0254999 A1).

Rovner et al. and Bhardwaj disclose the claimed limitations as described in paragraph 6 above. Rovner et al. and Bhardwaj do not expressly disclose the following features: regarding claim 9, wherein the layer 3 address that is stored in the first table meet a criterion; regarding claim 10, wherein the criterion comprises one or more prefix lengths that are specified for lengths of layer 3 addresses to be stored in the first table; regarding claim 19, wherein the layer 3 address that is stored in the first table meet a criterion.
Labonte et al. disclose a method and apparatus of a device that determines a match for a destination address with the following features: regarding claim 9, wherein the layer 3 address that is stored in the first table meet a criterion (Fig. 2, a block diagram of one embodiment of a forwarding engine that includes a longest prefix table and an exact match table, see teachings in [0032-0037] summarized as “L3 address is normally stored in LPM table 202 but based on certain criterion L3 address is also stored in the EM table 204”); regarding claim 10, wherein the layer 3 address that is stored in the first table meet a criterion (Fig. 2, a block diagram of one embodiment of a forwarding engine that includes a longest prefix table and an exact match table, see teachings in [0032-0037] summarized as “L3 address is normally stored in LPM table 202 but L3 address with prefix of specific lengths are stored in the EM table 204”); 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rovner et al. and Bhardwaj by using the features as taught by Labonte et al. in order to provide a more effective and efficient system that is capable of storing layer 3 address meeting criterion. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 3-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        8/9/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473